DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10890674. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10890674 similarly claims a circuit comprising:
a charge sensitive amplifier (CSA) (claim 1);
a filter coupled to the CSA (claim 1) and
a noise reduction circuit (claim 3)
Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10890674. Although the claims at issue are not identicalU.S. Patent No. 10890674 similarly claims a method comprising the step(s) of:
integrating an input signal received by a charge sensitive amplifier (CSA) to generate an integrated signal (claim 12);
generating a filtered output signal (claim 12); and
generating a fine signal in response to the filtered output signal (claim 16);
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10890674. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10890674 similarly claims an imaging system comprising:
a gantry (claim 19);
an X-ray source (claim 19);
 a plurality of detectors (claim 19);
a charge sensitive amplifier (CSA) (claim 19);
a filter coupled to the CSA (claim 19) and
a noise reduction circuit (claims 20-21).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20080149842 to El-Hanany et al.

    PNG
    media_image1.png
    487
    791
    media_image1.png
    Greyscale

[0038] Each circuit 18 comprises a charge sensitive amplifier (CSA) 24 …
[0040] … Pulse shapers 26 and 32 operate according to principles similar to those of generic shaper 44. Shaper 44 comprises an input filter 45, which is configured as a high-pass filter that feeds to an amplifier 46.
[0042] … Comparator circuitry 36 finds a ratio generated by the two outputs, and compares the ratio to a preset level ...

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884